COLLIES, C. J.
— The judgment of the County court can not be sustained; for the notice to appear in December had lost its efficacy, by a failure to proceed on it, at the term fixed for its return. The statute directs that “ all process, matters and things depending, shall be continued, and all appearances upon returns of process shall be made to the next succeeding term in course, &c. in the event of a failure to hold a County court, or to dispose of all the business therein.” — (Aik. Dig. sec. 15, p. *127248.) Tbe act under the authority of which, the special court was holden, was passed on the twenty-third of December, eighteen hundred and thirty-seven, and enacted, that all judgments and other proceedings, had at that time, should be as valid and binding in law, as if they had been at a regular term. Á notice issued by a •party himself \ (as was that in the present case,) is entirely under the control of tne party issuing it, until he shall move upon it: he may, until then, destroy it, if he think proper, or entirely abandon it, without subjecting himself to a judgment for costs. The notice, in the hands of the party, can not be regarded as process, matter or thing depending, and consequently is not continued in force by virtue of either of the statutes cited, upon the failure to hold a court or dispose of the business therein.
The judgment at February, then, was unauthorised by the notice, and must consequently be reversed. The other points made at the argument, (as the case can not be remanded,) need not be considered.